Citation Nr: 1137978	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-39 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

In a September 2005 decision promulgated by the Board of Veterans' Appeals (Board), the Veteran's claim for service connection for PTSD was denied.  This matter comes to the Board on appeal from a February 2007 rating decision that denied service connection for PTSD.  It is not clear whether or not the RO reopened the claim.  Regardless, the Board is required to consider the issue of finality prior to any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has a legal duty to address the issue of whether new and material evidence has been submitted to reopen a claim, regardless of RO's actions.  Id. at 4.  

The U.S. Court of Appeals for Veterans Claims (Court) has recently held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id. 

This decision addresses only whether the evidence submitted is new and material. Because the claim is reopened, and development not yet complete, the remainder of the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. Consistent with the instructions below, VA will notify the Veteran of any further action that is required on his part.



FINDINGS OF FACT 

1.  A September 2005 Board decision denied service connection for PTSD.  The Veteran did not appeal. 

2.  The evidence associated with the claims file since the September 2005 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD. 


CONCLUSIONS OF LAW 

1.  The September 2005 Board decision that denied service connection for PTSD is final. 38 U.S.C.A. § 7104  (West 2002). 

2. The evidence presented since the September 2005 Board decision is new and material and the claim is reopened. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156  (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Duty to Notify and Assist 

Under 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), VA has certain obligations to notify and assist the appellant. Given that this decision reopens the claim of entitlement to service connection for an acquired psychiatric disorder, variously claimed as a major depressive disorder and PTSD, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 


II. New and Material Evidence 

The September 2005 Board decision denied service connection for PTSD on the basis that a preponderance of the evidence was against a finding that the Veteran had PTSD.  The Veteran did not appeal, and the decision is final. 38 U.S.C.A. § 7104. 

A claim will be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) . New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision. The decision in Hodge v. West, 155 F.3d. 1356   (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision." Id. at 1363  . See also Shade v. Shinseki, ___Vet. App.___, 2010 WL 4300776, November 02, 2010 (No. 08-3548) (interpreting the language of 38 C.F.R. § 3.156(a)  as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513   (1992). 

An application to reopen the appellant's claim was received in June 2006.  The evidence added to the record since the September 2005 Board decision includes VA medical records reflecting treatment for PTSD and statements by the Veteran describing traumatic events that occurred in service.  An August 2006 private medical report includes a diagnosis of PTSD fitting the criteria for DSM-IV.  The evidence added to the record since the September 2005 Board decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service psychiatric disorder due to service, the VA medical records, reflecting diagnoses of PTSD, along with the Veteran's descriptions of claimed stressors in service, relate to an unestablished fact necessary to substantiate the claim. Thus, new and material evidence has been submitted. The issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, is reopened. 



ORDER 

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, is reopened. 


REMAND

The Veteran claims that he has PTSD and there are clinical assessments of PTSD of record.  In August 2006, the Veteran submitted a statement from his treating psychiatrist, indicating that the Veteran was diagnosed with PTSD and that he continued to receive treatment for PTSD.  Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's Form DD 214 indicates that he was awarded two Overseas Bars and the Army Commendation Medal with one Oak Leaf Cluster, among other awards and medals; and that his primary specialty was as a cook.  He served in Vietnam from February 1969 to February 1970.  His service personnel records reflect that the Veteran was assigned to Company D, 1st Battalion, 16th Infantry, 1st Infantry Division, in Vietnam; and that he participated in the following campaigns:  Vietnam Counter-Offensive Phase VI, Tet 69 Counter-Offensive, and the 11th Campaign (unnamed).

In March 2003, the Veteran indicated that he was responsible for distribution of food rations for a field platoon in Vietnam.  To deliver the rations, crates of food were loaded onto trucks; and a convoy would escort the rations and other items to designated areas where soldiers were fighting in the field.  The Veteran described risks to these convoys as many, including incoming fire from the enemy; enemy mines on the road, civilians using their bodies as human targets for bombs; and ambushes.  The Veteran described seeing dead corpses lying on the roadside.  He also reported incidents of receiving enemy fire at base camp, and of soldiers being killed.  In August 2006, the Veteran reported that he could not remember names and dates of specific incidents; and that he often saw enemy and U.S. soldiers die and sometimes blown to pieces due to bombing and mortar fire, and that he was in continuous fear for his life.  In February 2007, VA determined that the information required to corroborate the stressful events described by the Veteran was insufficient to allow a meaningful search for records.

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

The Board is required to analyze the credibility and probative value of the evidence of record.  Under these circumstances, an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Additionally, the Veteran submitted an authorization for release of medical records from his treating psychiatrist, Dr. Ariel Rojas Davis, in Mayaguez, Puerto Rico; and indicated that he also received treatment for PTSD at a VA facility in Mayaguez, Puerto Rico.  The claims folder only contains treatment records for PTSD dated last printed in February 2010.  VA is required to request these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to PTSD from Dr. Ariel Rojas Davis in Mayaguez, Puerto Rico, for treatment since September 2009; and associate them with the claims folder.  

2.  Obtain the Veteran's treatment records for PTSD from the VA medical facility in Mayaguez, Puerto Rico, that are dated from February 2010 to present.  

3.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is as likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


